EXCHANGE AGREEMENT
 
AMERICAN ECO-ENVIRONMENT CORPORATION
 
FOR THE EXCHANGE OF
 
CAPITAL STOCK


OF
 
usip.com, inc.


DATED AS OF SEPTEMBER 6, 2006
 

--------------------------------------------------------------------------------



EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT, dated as of September 6, 2006 (the “Agreement”) by and
among AMERICAN ECO-ENVIRONMENT CORPORATION, a newly-formed Delaware corporation
(“AEEC”), USIP.COM, INC., a Nevada corporation (“USIP”), and all of the
shareholders of AEEC, whose names are set forth on Exhibit A attached hereto
(“SHAREHOLDERS”).
 
WHEREAS, SHAREHOLDERS own 100% of the issued and outstanding shares of common
stock, par value $.01 per share, of AEEC (the "AEEC Shares");
 
WHEREAS, SHAREHOLDERS believe it is in their best interest to exchange the AEEC
Shares for certain convertible notes of USIP (“USIP Notes”), and USIP believes
it is in its best interests to acquire the AEEC Shares in exchange for USIP
Notes, upon the terms and subject to the conditions set forth in this Agreement;
and
 
WHEREAS, it the intention of the parties that: (i) USIP shall acquire 100% of
the AEEC Shares in exchange solely for the amount of USIP Notes set forth
herein; (ii) said exchange of USIP Notes for AEEC Shares shall not qualify as a
tax-free reorganization under Section 368(a)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”); and (iii) said exchange shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement
(the “Securities Act”).

 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1 Agreement to Exchange AEEC Shares for USIP Notes. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, SHAREHOLDERS shall sell, assign, transfer, convey
and deliver the AEEC Shares (representing 100 AEEC Shares or 100% of the issued
and outstanding AEEC Shares), to USIP, and USIP shall accept the AEEC Shares
from the SHAREHOLDERS in exchange for the issuance to the SHAREHOLDERS of the
number and amount of USIP Notes set forth opposite the names of the SHAREHOLDERS
on Exhibit A hereto.
 
Section 1.2 Capitalization. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, USIP shall have
authorized 100,000,000 shares of Common Stock, par value $.001 per share, of
which 49,632,222 shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid.


Section 1.3 Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 10:00 a.m. E.D.T. on the date of
this Agreement and upon the conditions to closing set forth in Articles V and VI
have been satisfied or waived, or at such other time and date as the parties
hereto shall agree in writing (the "Closing Date"), at the offices of Guzov
Ofsink, LLC, 600 Madison Avenue, 14th Floor, New York, New York 10022. At the
Closing, SHAREHOLDERS shall deliver to USIP the stock certificates representing
100% of the AEEC Shares, duly endorsed in blank for transfer or accompanied by
appropriate stock powers duly executed in blank. In full consideration and
exchange for the AEEC Shares, USIP shall issue and exchange with SHAREHOLDERS
USIP Notes, as more particularly set out in Exhibit A hereto.
 
2

--------------------------------------------------------------------------------


 
Section 1.4  Tax Treatment. The exchange described herein is not intended to
comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder.
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF USIP


USIP hereby represents, warrants and agrees as follows:


Section 2.1 Corporate Organization


a. USIP is a corporation duly organized, validly existing and in good standing
under the laws of Utah, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
is duly qualified to do business in good standing in each jurisdiction in which
the nature of the business conducted by USIP or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of USIP (a "USIP Material Adverse Effect");


b. Copies of the Articles of Incorporation and By-laws of USIP, with all
amendments thereto to the date hereof, have been furnished to AEEC and the
SHAREHOLDERS, and such copies are accurate and complete as of the date hereof.
The minute books of USIP are current as required by law, contain the minutes of
all meetings of the Board of Directors and shareholders of USIP from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and shareholders of USIP.
 
Section 2.2 Capitalization of USIP. The authorized capital stock of USIP
consists of (a) 100,000,000 shares of Common Stock, par value $.001 per share,
of which 49,632,222 shares are issued and outstanding, all of which are duly
authorized, validly issued and fully paid. The parties agree that they have been
informed of the issuances of these USIP Notes, and that all such issuances of
USIP Notes pursuant to this Agreement will be in accordance with the provisions
of this Agreement. All of the USIP Notes to be issued pursuant to this Agreement
have been duly authorized and will be validly issued and fully paid and no
personal liability will attach to the ownership thereof. As of the date of this
Agreement there are and as of the Closing Date, there will be, no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or any un-issued or treasury shares of capital stock of USIP.
 
3

--------------------------------------------------------------------------------




Section 2.3 Subsidiaries and Equity Investments. USIP has no subsidiaries or
equity interest in any corporation, partnership or joint venture.


Section 2.4 Authorization and Validity of Agreements. USIP has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by USIP and the consummation by
USIP of the transactions contemplated hereby have been duly authorized by all
necessary corporate action of USIP, and no other corporate proceedings on the
part of USIP are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


Section 2.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by USIP does not and will not violate or conflict with any
provision of its Articles of Incorporation or By-laws, and does not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, nor violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which USIP is a
party or by which it is bound or to which any of their respective properties or
assets is subject, nor will it result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of USIP, nor will it result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which USIP is
bound.


Section 2.6 Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by USIP or the performance by USIP of
its obligations hereunder.




Section 2.7 Absence of Certain Changes or Events. Since its inception:


a. USIP has operated in the ordinary course of business consistent with past
practice and there has not been any material adverse change in the assets,
properties, business, operations, prospects, net income or condition, financial
or otherwise of USIP. As of the date of this Agreement, USIP does not know or
have reason to know of any event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of USIP;
 
4

--------------------------------------------------------------------------------




b. there has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of USIP or any redemption,
purchase or other acquisition of any capital stock of USIP or any other of
USIP’s securities; and


c. there has not been an increase in the compensation payable or to become
payable to any director or officer of USIP.




Section 2.8 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of USIP in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 2.9 Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by USIP at the Closing as
if made at such time and shall survive the Closing for a period terminating on
the second anniversary of the date of this Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF AEEC AND SHAREHOLDERS


AEEC and each of the SHAREHOLDERS, severally, represent, warrant and agree as
follows:


Section 3.1 Corporate Organization.


a. AEEC is a newly-formed corporation with no prior business activities. It is
duly organized, validly existing and in good standing under the laws of the
state of Delaware and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business in good standing in each jurisdiction in where the
nature of the business conducted by AEEC or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of AEEC (an "AEEC Material Adverse Effect").
 
5

--------------------------------------------------------------------------------




b. Copies of the Certificate of Incorporation and By-laws of AEEC, with all
amendments thereto to the date hereof, have been furnished to USIP, and such
copies are accurate and complete as of the date hereof. The minute books of AEEC
are current as required by law, contain the minutes of all meetings of the Board
of Directors and shareholders of AEEC, and committees of the Board of Directors
of AEEC from the date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Board of Directors,
shareholders and committees of the Board of Directors of AEEC.


Section 3.2 Capitalization of AEEC; Title to the AEEC Shares. On the Closing
Date, immediately before the transactions to be consummated pursuant to this
Agreement, AEEC shall have authorized One Hundred (100) AEEC Shares, of which
100 AEEC Shares will be issued and outstanding. The AEEC Shares are the sole
outstanding shares of capital stock of AEEC, and there are no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or any un-issued or treasury shares of capital stock of AEEC.


Section 3.3 Subsidiaries and Equity Investments; Assets. As of the date hereof
and on the Closing Date, except for Harbin Yifeng Eco-Environment Corp., a
corporation organized under the laws of the Peoples Republic of China which is
wholly-owned by AEEC, AEEC does not and will not directly or indirectly, own any
shares of capital stock or any other equity interest in any entity or any right
to acquire any shares or other equity interest in any entity and AEEC does not
and will not have any assets or liabilities.


Section 3.4 Authorization and Validity of Agreements. AEEC has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by AEEC and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of AEEC are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The SHAREHOLDERS have approved this Agreement on behalf of
AEEC and no other stockholder approvals are required to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by each SHAREHOLDER which is not a natural person (“Entity Shareholder”) and the
consummation of the transactions contemplated hereby by each Entity Shareholder
have been duly authorized by all necessary action by the Entity Shareholder and
no other proceedings on the part of AEEC or any SHAREHOLDER are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
 
Section 3.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by AEEC or any SHAREHOLDER does not and will not violate or
conflict with any provision of the constituent documents of AEEC, and does not
and will not violate any provision of law, or any order, judgment or decree of
any court or other governmental or regulatory authority, nor violate, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
AEEC or any SHAREHOLDER is a party or by which it is bound or to which any of
its respective properties or assets is subject, nor result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of AEEC or any SHAREHOLDER, nor result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which AEEC or any SHAREHOLDER is bound.

 
6

--------------------------------------------------------------------------------


 
Section 3.6 Investment Representations. (a) The USIP Notes will be acquired
hereunder solely for the account of the SHAREHOLDERS, for investment, and not
with a view to the resale or distribution thereof. Each SHAREHOLDER understands
and is able to bear any economic risks associated with such SHAREHOLDER’S
investment in the USIP Notes. Each SHAREHOLDER has had full access to all the
information such SHAREHOLDER considers necessary or appropriate to make an
informed investment decision with respect to the USIP Notes to be acquired under
this Agreement. Each SHAREHOLDER further has had an opportunity to ask questions
and receive answers from USIP’s directors regarding USIP and to obtain
additional information (to the extent USIP’s directors possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to such SHAREHOLDER or to which
such SHAREHOLDER had access. Each SHAREHOLDER , other than a SHAREHOLDER who is
also a PRC Shareholder (as such term is hereinafter defined) is an “accredited
investor” (as such term is defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act).


(b) No offer to enter into this Agreement has been made by USIP to any of Yun
Wang, Shibin Jiang and Bin Feng (each a “PRC Shareholder” and collectively, the
“PRC Shareholders”) in the United States. At the times of the offer and
execution of this Agreement, each PRC Shareholder was domiciled and resided
outside the United States. No PRC Shareholder, nor any affiliate of any PRC
Shareholder, nor any person acting on behalf of any PRC Shareholder or on behalf
of any such affiliate, has engaged or will engage in any activity undertaken for
the purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the USIP Notes, including, but
not limited to, effecting any sale or short sale of securities through any PRC
Shareholder or any of affiliate of any PRC Shareholder prior to the expiration
of any restricted period contained in Regulation S promulgated under the
Securities Act (any such activity being defined herein as a “Directed Selling
Effort”). To the best knowledge of each of the PRC Shareholders, this Agreement
and the transactions contemplated herein are not part of a plan or scheme to
evade the registration provisions of the Securities Act, and the USIP Notes are
being acquired for investment purposes by the PRC Shareholders. Each PRC
Shareholder agrees that all offers and sales of USIP Notes from the date hereof
and through the expiration of the any restricted period set forth in Rule 903 of
Regulation S (as the same may be amended from time to time hereafter) shall not
be made to U.S. Persons or for the account or benefit of U.S. Persons and shall
otherwise be made in compliance with the provisions of Regulation S and any
other applicable provisions of the Securities Act. Neither any PRC Shareholder
nor the representatives of any PRC Shareholder have conducted any Directed
Selling Effort as that term is used and defined in Rule 902 of Regulation S and
no PRC Shareholder nor any representative of any PRC Shareholder will engage in
any such Directed Selling Effort within the United States through the expiration
of any restricted period set forth in Rule 903 of Regulation S.
 
7

--------------------------------------------------------------------------------




Section 3.7 Brokers’ Fees. No SHAREHOLDER has any liability to pay any fees or
commissions or other consideration to any broker, finder, or agent with respect
to the transactions contemplated by this Agreement.


Section 3.8 Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of AEEC or the SHAREHOLDERS in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 3.8 Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by AEEC and the
SHAREHOLDERS at the Closing as if made at such time and shall survive the
Closing for a period terminating on the second anniversary of the date of this
Agreement.


ARTICLE IV
 
COVENANTS


Section 4.1 Certain Changes and Conduct of Business.


a. From and after the date of this Agreement and until the Closing Date, USIP
shall conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of USIP, and without the prior written consent of AEEC will not,
except as required or permitted pursuant to the terms hereof:



 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;




 
ii.
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;



8

--------------------------------------------------------------------------------


 

 
iii.
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, except pursuant to transactions in the ordinary
course of business consistent with past practices; or




 
B.
issue any securities convertible or exchangeable for debt or equity securities
of USIP;




 
iv.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;




 
v.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have an USIP
Material Adverse Effect;




 
vi.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;




 
vii.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;




 
viii.
make or commit to make any material capital expenditures;




 
ix.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;




 
x.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;



9

--------------------------------------------------------------------------------


 

 
xi.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;




 
xii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;




 
xiii.
make any material loan, advance or capital contribution to or investment in any
person;




 
xiv.
make any material change in any method of accounting or accounting principle,
method, estimate or practice;




 
xv.
settle, release or forgive any claim or litigation or waive any right;




 
xvi.
commit itself to do any of the foregoing.



b. From and after the date of this Agreement, AEEC will:



 
1.
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;




 
2.
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;




 
3.
continue to conduct its business in the ordinary course consistent with past
practices;




 
4.
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and




 
5.
continue to maintain existing business relationships with suppliers.



Section 4.2 Access to Properties and Records. AEEC shall afford USIP’s
accountants, counsel and authorized representatives, and USIP shall afford to
AEEC's accountants, counsel and authorized representatives full access during
normal business hours throughout the period prior to the Closing Date (or the
earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.
 
10

--------------------------------------------------------------------------------




Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party. A party shall promptly
communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.


Section 4.4 Consents and Approvals. The parties shall:



 
i.
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and




 
ii.
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.



Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.


Section 4.6 Stock Issuance. From and after the date of this Agreement until the
Closing Date, neither USIP nor AEEC shall issue any additional shares of its
capital stock.


Section 4.7 Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both AEEC and USIP may enter into and
conclude agreements and/or financing transactions as same relate to and/or are
contemplated by any separate written agreements either: (a) annexed hereto as
exhibits; or (b) entered into by USIP with AEEC executed by both parties
subsequent to the date hereof. These Agreements shall become, immediately upon
execution, part of this Agreement and subject to all warranties, representations
and conditions contained herein.
 
11

--------------------------------------------------------------------------------




ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF AEEC AND SHAREHOLDERS


The obligations of AEEC and the SHAREHOLDERS to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by both AEEC and the SHAREHOLDERS in their sole discretion:


Section 5.1 Representations and Warranties of USIP. All representations and
warranties made by USIP in this Agreement shall be true and correct on and as of
the Closing Date as if again made by USIP as of such date.


Section 5.2 Agreements and Covenants. USIP shall have performed and complied in
all material respects to all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.


Section 5.3 Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of USIP shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5 Other Closing Documents. AEEC shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of USIP or in furtherance of the transactions contemplated by
this Agreement as AEEC or its counsel may reasonably request.
 
12

--------------------------------------------------------------------------------




ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF USIP


The obligations of USIP to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by USIP in its sole
discretion:


Section 6.1 Representations and Warranties of AEEC. All representations and
warranties made by AEEC in this Agreement shall be true and correct on and as of
the Closing Date as if again made by AEEC on and as of such date.


Section 6.2 Agreements and Covenants. AEEC shall have performed and complied in
all material respects to all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.


Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.


Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
USIP, taken as a whole, shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 6.5. Other Closing Documents. USIP shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of AEEC or in furtherance of the transactions contemplated by
this Agreement as USIP or its counsel may reasonably request.
 
13

--------------------------------------------------------------------------------




ARTICLE VII
 
TERMINATION AND ABANDONMENT


SECTION 7.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


a. By the mutual written consent of SHAREHOLDERS, AEEC and USIP;


b. By USIP, upon a material breach of any representation, warranty, covenant or
agreement on the part of AEEC or the SHAREHOLDERS set forth in this Agreement,
or if any representation or warranty of AEEC or the SHAREHOLDERS shall become
untrue, in either case such that any of the conditions set forth in Article VI
hereof would not be satisfied (an "AEEC Breach"), and such breach shall, if
capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;


c. By AEEC, upon a material breach of any representation, warranty, covenant or
agreement on the part of USIP set forth in this Agreement, or, if any
representation or warranty of USIP shall become untrue, in either case such that
any of the conditions set forth in Article V hereof would not be satisfied (a
"USIP Breach"), and such breach shall, if capable of cure, not have been cured
within ten (10) days after receipt by the party in breach of a written notice
from the non-breaching party setting forth in detail the nature of such breach;


d. By either USIP or AEEC, if the Closing shall not have consummated before
ninety (90) days after the date hereof; provided, however, that this Agreement
may be extended by written notice of either AEEC or USIP, if the Closing shall
not have been consummated as a result of USIP or AEEC having failed to receive
all required regulatory approvals or consents with respect to this transaction
or as the result of the entering of an order as described in this Agreement; and
further provided, however, that the right to terminate this Agreement under this
Section 7.1(d) shall not be available to any party whose failure to fulfill any
obligations under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before this date.


e. By either AEEC or USIP if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
 
14

--------------------------------------------------------------------------------




Section 7.2 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by AEEC or USIP pursuant to Section 7.1, written
notice thereof shall forthwith be given to the other parties and this Agreement
shall terminate and the transactions contemplated hereby shall be abandoned,
without further action. If this Agreement is terminated as provided herein, no
party to this Agreement shall have any liability or further obligation to any
other party to this Agreement; provided, however, that no termination of this
Agreement pursuant to this Article VII shall relieve any party of liability for
a breach of any provision of this Agreement occurring before such termination.


ARTICLE VIII
 
POST-CLOSING AGREEMENTS


Section 8.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS


Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.9, 3.8 and 8.2. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
15

--------------------------------------------------------------------------------




Section 9.3 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


Section 9.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.


Section 9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses:


If to AEEC or the SHAREHOLDERS, to:


American Eco-Environment Corp.
c/o United Corporate Services, Inc.
874 Walker Road,
Suite C,
Dover, DE 19904


Attn: Yun Wang


with a copy to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 212-688-7273


If to USIP, to:


USIP.COM , Inc.
7323 Oswego Road,
Liverpool, NY 13090


Attn:


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5
 
16

--------------------------------------------------------------------------------




Section 9.6 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.


Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


Section 9.8 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.


Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
17

--------------------------------------------------------------------------------




Section 9.12 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto.. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
AMERICAN ECO-ENVIRONMENT CORP.


By:  /s/ Yun Wang           
Yun Wang


Title: Chief Executive Officer
 
USIP.COM, INC.


 
By:  /s/ Craig Burton        
Craig Burton 
 
Title: President


SHAREHOLDERS:


/s/ Yun Wang________________
Yun Wang




/s/ Shibin Jiang______________
Shibin Jiang




/s/ Bin Feng                                      
Bin Feng
 
19

--------------------------------------------------------------------------------



EXHIBIT A


Name of SHAREHOLDER
 
Number of AEEC Shares Being Exchanged
 
Face Value of USIP Notes to be Received
         
Yun Wang
 
69
 
$3,450,000
         
Shibin Jiang
 
13
 
$650,000
         
Bin Feng
 
18
 
$900,000

 
 
20

--------------------------------------------------------------------------------

